Case 17-12560-BLS Doc 4530 Filed 09/02/20 Page1of1

pee

et

[LED
2020 SEP -2. AMI0: 50

evinonane
*

er

65!

August 27, 2020

United States Bankruptcy Court. CLERK

For the District of Delaware US BANKRUPICY COURT
Chapter 11 DISTRICT OF OFL AWARE
Case No 17-12560 (BLS)

Dr. B. Simone Caruthers

2240 Miller Court

Lakewood, CO 80215

RE Case No 17-12560 (BLS): Motion Concerning Bankruptcy request of Woodbridge Group

To whom it may concern:

| do not want Woodbridge relieved from personal or corporate liability. Fraud was committed.
My investment was induced by fraud and failures to disclose the financial conditions of the
organization. My financial advisor, Laurent Carrier, lost his license because of his involvement
with that failure. | have lost my entire ROTH savings to this organization as a result of this fraud.
| request that you hold them accountable to the debtors that have been swindled.

“4p
Dr Bemeone luish—

Dr. Simone Caruthers

Cc: — Pachulski Stang Zieh! & Jones LLP
KTBS Law LLP f/k/a Klee, Tuchin, Bogdonoff & Stern LLP
